Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made effective as of
September 1, 2008 (“Effective Date”), by and between Jamba Juice Company, a
California corporation (“Company”) and [NAME] (“Executive”).

WHEREAS, Executive is, at present, an employee of the Company. The Company is
entering into this Agreement with Executive in order to provide an incentive to
Executive to maintain Executive’s employment relationship with the Company.

WHEREAS, Executive, as a senior employee of the Company, needs to devote
Executive’s full energy and attention to the success of the Company.

WHEREAS, Company wishes to retain Executive’s continued services and attention
to the Company; and

WHEREAS, Company desires to continue Executive’s employment on the terms and
conditions set forth herein, and Executive is willing to accept continued
employment on such terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

The parties agree as follows:

1. Employment. Company hereby continues Executive’s employment, and Executive
hereby accepts such employment, upon the terms and conditions set forth herein.

2. Duties.

2.1 Position. Executive is employed as [TITLE], and shall continue to have the
duties and responsibilities assigned by Company’s President and Chief Executive
Officer (“CEO”) or the Board of Directors (“Board”) and as may be reasonably
assigned from time to time. Executive shall perform faithfully and diligently
all duties assigned to Executive. Company reserves the right to modify
Executive’s position and duties at any time in its sole and absolute discretion.

2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all policies and decisions made by Company,
as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company, unless Executive
notifies the CEO in advance of Executive’s intent to engage in other paid work
and receives the CEO’s express written consent to do so.

2.3 Work Location. Executive’s principal place of work shall be located at the
Company’s corporate offices in Emeryville, California, or such other location as
Company may direct from time to time.

 

1



--------------------------------------------------------------------------------

3. Term.

3.1 Initial Term. The employment relationship pursuant to this Agreement shall
be for an initial term commencing on the Effective Date set forth above and
continuing for a period of sixteen (16) months following such date (“Initial
Term”), unless sooner terminated in accordance with Section 7 below.

3.2 Renewal. On expiration of the Initial Term specified in subsection 3.1
above, this Agreement will automatically renew for subsequent one (1) year terms
unless either party provides thirty (30) days advance written notice to the
other that Company/Executive does not wish to renew the Agreement for a
subsequent one year term. In the event of non-renewal by the Company,
Executive’s employment will be deemed to be a Termination without Cause and
subject to the provisions of Section 7.2 below. In the event of non-renewal by
the Executive, Executive’s employment will be treated as a Voluntary Resignation
by Executive Without Good Reason and subject to the provisions of Section 7.4
below.

4. Compensation.

4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive a Base Salary of [SALARY] per
year (“Base Salary”) which shall continue to be paid in accordance with the
normal payroll practices of Company, less required deductions for state and
federal withholding tax, social security and all other employment taxes and
payroll deductions. The Base Salary shall be reviewed annually by the
Compensation and Executive Development Committee of the Board (the “Committee”)
with any adjustments made at the sole discretion of the Committee. In the event
Executive’s employment under this Agreement is terminated by either party, for
any reason, Executive will earn the Base Salary prorated to the date of
termination.

4.2 Incentive Compensation. Executive shall be entitled to participate in such
bonuses and incentives as may be awarded annually or from time to time by the
Committee. Any bonus payable to Executive pursuant to this Agreement shall be
paid in full no later than 90 days after the end of the fiscal year in which the
bonus was earned by Executive (but in no event earlier than the completion of
the audited financial statements of Jamba, Inc., the Company’s parent company
(“Parent”)) and shall be payable to Executive only if, at the time of such
payment, Executive is employed by Company in good standing. In addition, the
Company has adopted the 2006 Employee, Director and Consultant Stock Plan (the
“Plan”). Executive shall be entitled to receive grants of stock options and/or
restricted stock on the terms and conditions determined by the Committee and in
accordance with the Plan.

4.3 Acceleration of Unvested Stock/Options. As of the Effective Date, the
Company is in the search process for a new CEO. Given the uncertainty that
Executive may be experiencing during this search period, effective for the three
(3) month period following the start date of the next hired CEO from the date
hereof, in the event of the Executive’s Termination Without Cause pursuant to
Section 7.2 below or due to a Voluntary Resignation By Executive for Good Reason
as set forth in Section 7.3 below, provided Executive complies with all of the
provisions of Sections 7.2 or 7.3, Executive shall receive accelerated vesting
in any previously granted restricted stock or stock options which are unvested
at the time of Termination Without Cause or Voluntary Resignation by Executive
for Good Reason subject to the following schedule:

(a) Previously granted restricted stock or stock options that are up to one year
vested: 50% of unvested shares subject to grant shall vest;

 

2



--------------------------------------------------------------------------------

(b) Previously granted restricted stock or stock options that are between one to
two years vested: 75% of unvested shares subject to grant shall vest; and

(c) Previously granted restricted stock or stock options that are two or more
years vested: 100% of unvested shares subject to grant shall vest.

With respect to the stock options subject to the accelerated vesting described
above, the post termination exercise period shall be extended to twelve
(12) months (but not beyond the option’s original term).

After the three (3) month period following the start date of the next hired CEO
from the date hereof, the provisions of this Section 4.3 shall be of no further
force and effect.

5. Customary Fringe Benefits. Executive will continue to be eligible for and
participate in all customary and usual fringe benefits generally available to
Executives of Company subject to the terms and conditions of Company’s benefit
plan documents. Company reserves the right to change or eliminate the fringe
benefits on a prospective basis, at any time, effective upon notice to
Executive.

6. Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation and will be reimbursed in
accordance with Company’s policies. Any reimbursement Executive is entitled to
receive shall (a) be paid no later than the last day of Executive’s tax year
following the tax year in which the expense was incurred, (b) not be affected by
any other expenses that are eligible for reimbursement in any tax year, and
(c) not be subject to liquidation or exchange for another benefit.

7. Termination of Executive’s Employment.

7.1 Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” means Executive’s (a) conviction or plea of guilty or nolo
contendere to any felony or crime involving moral turpitude or dishonesty;
(b) participation in a fraud or embezzlement against the Company; (c) failure to
substantially perform the material duties and obligations of employment, which
failure continues uncured after written notice thereof by the Company and a
reasonable opportunity to cure; or (d) material violation of a statutory duty
Executive owes to the Company, which violation continues uncured after written
notice thereof by the Company and a reasonable opportunity to cure. In the event
Executive’s employment is terminated in accordance with this Section 7.1,
Executive shall be entitled to receive only Executive’s Base Salary then in
effect, prorated to the date of termination and all accrued benefits through the
date of termination. All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished.
Executive will not be entitled to receive the Severance Package described in
Section 7.2 below.

7.2 Termination Without Cause by Company/Severance. Company may also terminate
Executive’s employment under this Agreement Without Cause at any time without
notice. In the event of such termination, Executive will receive Executive’s
Base Salary then in effect, prorated to the date of termination, and any accrued
benefits through the date of termination and shall be entitled to no other
payments or benefits except as set forth in this

 

3



--------------------------------------------------------------------------------

Section 7.2. In addition, Executive will receive a “Severance Package” that
shall include (a) a severance payment in an amount equal to twelve (12) months
of Executive’s then current Base Salary, less applicable withholding, payable in
accordance with Company’s regular payroll cycle (the “Severance Period”); and
(b) if Executive was covered under the Company’s group health plan as of the
date of Executive’s Termination Without Cause and Executive timely elects to
continue such group coverage under the applicable provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) and remains eligible for these
benefits under COBRA, the Company shall provide Executive with payment of the
premiums required for such COBRA coverage for the Severance Period, provided
that Executive does not become eligible for health coverage through another
employer during this period. Notwithstanding the above, during the Severance
Period Executive shall use Executive’s best efforts to obtain other employment
and to pursue other business opportunities and activities, at a comparable
level, and any amounts otherwise payable pursuant to this Section 7.2 shall be
reduced by all amounts (whether direct or indirect salary, compensation or
otherwise) earned by Executive from other employment or business activities
prior to the end of the Severance Period. Executive will only receive the
Severance Package if Executive: (w) complies with all surviving provisions of
this Agreement as specified in Section 14.8 below; (x) executes a full general
release in favor of the Company and in a form acceptable to Company, releasing
all claims, known or unknown, that Executive may have against Company arising
out of or any way related to Executive’s employment or termination of employment
with Company, and such release has become effective in accordance with its terms
prior to the 60th day following the termination date, (y) agrees, during the
Severance Period, that Executive will not recruit, directly or indirectly, any
employee of the Company for employment with any other company, organization, or
operation, unless Executive obtains the prior written approval from the CEO, and
(z) agrees not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
Company. All other Company obligations to Executive will be automatically
terminated and completely extinguished.

7.3 Voluntary Resignation by Executive for Good Reason/Severance. Executive may
voluntarily resign Executive’s position with Company for Good Reason, at any
time on thirty (30) days’ advance written notice. In the event of Executive’s
resignation for Good Reason, Executive will be entitled to receive Executive’s
Base Salary then in effect, prorated to the date of termination, any accrued
benefits through the date of termination, and the Severance Package described in
Section 7.2 above subject to the provisions regarding mitigation set forth
therein and provided Executive complies with all of the conditions in
Section 7.2 above. All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished.
Executive will be deemed to have resigned for Good Reason if Executive
voluntarily terminates Executive’s employment with Company within thirty
(30) days after the occurrence of one or more of the following circumstances:
(a) a material reduction in Executive’s Base Salary, unless the reduction is
made as part of, and is generally consistent with, a general reduction of senior
executive salaries; (b) a material diminution of Executive’s position and/or
duties so that Executive’s duties are no longer consistent with the position of
a senior executive; or (c) Company relocates Executive’s principal place of work
to a location more than sixty (60) miles from the location specified in
Section 2.3, without Executive’s prior written approval; provided, however, that
Company has been provided with written notice of the circumstance and twenty
(20) days from receipt of written notice in which to cure such circumstance.

 

4



--------------------------------------------------------------------------------

7.4 Voluntary Resignation by Executive Without Good Reason. Executive may
voluntarily resign Executive’s position with Company without Good Reason, at any
time on fourteen (14) days’ advance written notice. In the event of Executive’s
resignation without Good Reason, Executive will be entitled to receive only
Executive’s Base Salary and benefits for the fourteen-(14) day notice period and
no other amount. All other Company obligations to Executive pursuant to this
Agreement will become automatically terminated and completely extinguished. In
addition, Executive will not be entitled to receive the Severance Package
described in Section 7.2 above.

7.5 Termination Following a Change of Control. In addition to any Severance
Package which Executive may be entitled to under Sections 7.2 or 7.3 above, in
the event Executive’s employment with the Company is terminated Without Cause
(as defined above) or by Executive for Good Reason (as defined above) at any
time within twelve (12) months following a Change of Control (as defined below),
provided Executive complies with all of the conditions in Section 7.2 or 7.3, as
applicable, then Executive will also be entitled to receive accelerated vesting
in any previously granted restricted stock or stock options which are unvested
at the time of Termination following a Change of Control subject to the
following schedule:

(a) Previously granted restricted stock or stock options that are up to one year
vested: 50% of unvested shares subject to grant shall vest;

(b) Previously granted restricted stock or stock options that are between one to
two years vested: 75% of unvested shares subject to grant shall vest; and

(c ) Previously granted restricted stock or stock options that are two or more
years vested: 100% of unvested shares subject to grant shall vest.

With respect to the stock options subject to the accelerated vesting described
above, the post termination exercise period shall be extended to twelve
(12) months (but not beyond the option’s original term).

“Change of Control” means (a) a sale of substantially all of the assets of the
Company or Parent, (b) a merger or consolidation in which the Parent is not the
surviving corporation, (c) a reverse merger in which the Parent is the surviving
corporation but the shares of common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, (d) an acquisition by any person, entity
or group within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”), or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Parent) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Parent representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors.

For purposes of clarity, in the event of a Termination following a Change of
Control during the three (3) month period following the start date of the next
hired CEO from the date hereof, the acceleration provided in this Section 7 is
not intended to be cumulative to the acceleration provisions of Section 4.3 and
only the acceleration of vesting provided in either this Section 7 or in
Section 4.3 shall apply.

 

5



--------------------------------------------------------------------------------

8. Application of Section 409A.

(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A (the “Section 409A Regulations”) of the Internal Revenue Code of
1986, as amended (the “Code”) shall be paid unless and until Executive has
incurred a “separation from service” within the meaning of the Section 409A
Regulations. For purposes of this Agreement, the right to a series of
installment payments shall be treated as a right to a series of separate
payments within the meaning of the 409A Regulations. Furthermore, to the extent
that Executive is a “specified employee” within the meaning of the Section 409A
Regulations as of the date of Executive’s separation from service, no amount
that constitutes a deferral of compensation which is payable on account of
Executive’s separation from service shall be paid to Executive before the date
(the “Delayed Payment Date”) which is first day of the seventh month after the
date of Executive’s separation from service or, if earlier, the date of
Executive’s death following such separation from service. All such amounts that
would, but for this Section, become payable prior to the Delayed Payment Date
will be accumulated and paid on the Delayed Payment Date.

(b) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for the Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

9. No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual conflict of interest which materially and substantially disrupts the
operations of the Company. Such work shall include, but is not limited to,
directly or indirectly competing with Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which Company is now engaged or in which
Company becomes engaged during the term of Executive’s employment with Company,
as may be determined by Company in its sole discretion. If Company believes such
a conflict exists during the term of this Agreement, Company may ask Executive
to choose to discontinue the other work or resign employment with Company.

10. Confidential Information. Executive agrees to continue to abide by the
Company’s form Employee Non-Disclosure, Assignment and Non-Solicitation
Agreement that Executive signed as a condition of Executive’s employment with
the Company.

11. Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 9 (“No Conflict of Interest”) and 10
(“Confidential Information”) would cause irreparable injury to Company and
agrees that in the event of any such breach, Company shall be entitled to seek
temporary, and preliminary injunctive relief pursuant to the California
Arbitration Act, without the necessity of proving actual damages or posting any
bond or other security.

 

6



--------------------------------------------------------------------------------

12. Arbitration. In the event of any dispute or claim relating to or arising out
of the employment relationship between Executive and Company or the termination
of that relationship (including, but not limited to, any claims of breach of
contract, wrongful termination or age, sex, race, disability or other
discrimination), Executive and Company agree that all such disputes shall be
resolved by binding arbitration conducted before a single neutral arbitrator in
San Francisco, California, pursuant to the rules for arbitration of employment
disputes by the American Arbitration Association (available at www.adr.org) and
the rules set forth in the California Arbitration Act, Code of Civil Procedure
Section 1280, et seq. (available at www.leginfo.ca.gov/calaw.html). The
arbitrator shall permit adequate discovery, including discovery pursuant to
Section 1283.05 of the California Code of Civil Procedure. In addition, the
arbitrator is empowered to award all remedies otherwise available in a court of
competent jurisdiction; however Executive and Company each retain the right
under Section 1281.8 of the California Code of Civil Procedure to seek
provisional remedies. Any judgment rendered by the arbitrator may be entered by
any court of competent jurisdiction. The arbitrator shall issue an award in
writing and state the essential findings and conclusions on which the award is
based. By executing this Agreement, Executive and Company are both waiving the
right to a jury trial with respect to any such disputes. Company shall bear the
costs of the arbitrator, forum and filing fees. Each party shall bear its own
respective attorneys’ fees and all other costs, unless otherwise provided by law
and awarded by the arbitrator. This arbitration agreement does not include
claims that, by law, may not be subject to mandatory arbitration.

13. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section, would be subject to the excise tax imposed by Section 4999 of
the Code, then Executive’s severance benefits under this Agreement shall be
payable either

13.1 in full, or

13.2 as to such lesser amount which would result in no portion of such severance
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Section 4999, results in the
receipt by Executive on an after-tax basis, of the greatest amount of severance
benefits under this Agreement, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section shall be made in writing by independent public accountants
(the “Accountants”) selected by the Company, whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

14. General Provisions.

14.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

 

7



--------------------------------------------------------------------------------

14.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

14.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.

14.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

14.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

14.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of California. Each
party consents to the jurisdiction and venue of the state or federal courts in
San Francisco, California, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.

14.7 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.

14.8 Survival. Sections 9 (“No Conflict of Interest”), 10 (“Confidential
Information”), 11 (“Injunctive Relief”), 12 (“Arbitration”), 14 (“General
Provisions”) and 15 (“Entire Agreement”) of this Agreement shall survive
Executive’s employment by Company for any reason.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This Agreement may be amended or modified only with the written
consent of Executive and the Committee. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

8



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated:        

 

      [EXECUTIVE]     JAMBA JUICE COMPANY Dated:         By:           Name:    
  Title:       6475 Christie Ave., Ste 150       Emeryville, CA 94608

 

9